Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 25.1 FORM T-1 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 STATEMENT OF ELIGIBILITY UNDER THE TRUST INDENTURE ACT OF 1 CORPORATION DESIGNATED TO ACT AS TRUSTEE CHECK IF AN APPLICATION TO DETERMINE ELIGIBILITY OF A TRUSTEE PURSUANT TO SECTION 305(b)(2) || THE BANK OF NEW YORK MELLON (Exact name of trustee as specified in its charter) New York 13-5160382 (State of incorporation (I.R.S. employer if not a U.S. national bank) identification no.) One Wall Street, New York, N.Y. (Address of principal executive offices) (Zip code) QUEST DIAGNOSTICS INCORPORATED (Exact name of obligor as specified in its charter) Delaware 16-1387862 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification no.) TABLE OF ADDITIONAL REGISTRANTS State or other Jurisdiction of Incorporation or I.R.S. Employer Name Organization Identification Number American Medical Laboratories Incorporated Delaware 54-1983356 AmeriPath Consolidated Labs, Inc. Florida 26-0003506 AmeriPath Florida, LLC Delaware 65-0641688 AmeriPath Group Holdings, Inc. Delaware 20-3746016 AmeriPath Holdings, Inc. Delaware 61-1436296 AmeriPath Hospital Services Florida, LLC Delaware 16-1702356 AmeriPath Indiana, LLC Indiana 35-1937874 AmeriPath Intermediate Holdings, Inc. Delaware 20-8388835 AmeriPath Kentucky, Inc. Kentucky 62-1373947 AmeriPath Marketing USA, Inc. Florida 65-1064707 AmeriPath Michigan, Inc. Michigan 38-1880648 AmeriPath Mississippi, Inc. Mississippi 64-0504003 AmeriPath New York, LLC Delaware 65-0819138 AmeriPath North Carolina, Inc. North Carolina 56-1272454 AmeriPath Ohio, Inc. Delaware 31-1483746 AmeriPath Pennsylvania, LLC Pennsylvania 25-1680680 AmeriPath Philadelphia, Inc. New Jersey 22-2163419 AmeriPath SC, Inc. South Carolina 11-3680559 AmeriPath Texas, LP Texas 75-2530066 AmeriPath Wisconsin, LLC Wisconsin 39-1091107 - 2 - AmeriPath Youngstown Labs, Inc. Ohio 34-1767704 AmeriPath, Inc. Delaware 65-0642485 AmeriPath, LLC Delaware 65-1046888 Anatomic Pathology Services, Inc. Oklahoma 73-1563221 API No. 2, LLC Delaware 65-1046886 APL Properties Limited Liability Company Nevada 86-0864218 Arizona Pathology Group, Inc. Arizona 86-0864486 Central Plains Holdings, Inc. Kansas 48-1219588 Dermatopathology Services, Inc. Alabama 63-0984892 Diagnostic Pathology Management Oklahoma 73-1402878 Services, LLC Diagnostic Reference Services Inc. Maryland 22-3479439 DPD Holdings, Inc. Delaware 93-0988106 Enterix Inc. Delaware 01-0529545 ExamOne World Wide of NJ, Inc. New Jersey 22-2127674 ExamOne World Wide, Inc. Pennsylvania 23-2057350 Focus Diagnostics, Inc. Delaware 52-1604494 Focus Technologies Holding Company Delaware 52-1445953 HemoCue, Inc. California 33-0882550 Kailash B. Sharma, M.D., Inc. Georgia 58-1416059 LabOne of Ohio, Inc. Delaware 20-0310967 LabOne, Inc. Missouri 43-1039532 MedPlus, Inc. Ohio 48-1094982 MetWest Inc. Delaware 33-0363116 Nichols Institute Diagnostics California 95-2955451 - 3 - Ocmulgee Medical Pathology Association, Inc. Georgia 58-1267100 OQuinn Medical Pathology Association, LLC Georgia 58-1303376 Osborn Group Inc. Delaware 48-1045507 Pathology Building Partnership Maryland 51-1188454 PCA of Denver, Inc. Tennessee 62-1721242 PCA of Nashville, Inc. Tennessee 62-1729315 Peter G. Klacsmann, M.D., Inc. Georgia 58-1441090 Quest Diagnostics Clinical Laboratories, Inc. Delaware 38-2084239 Quest Diagnostics Finance Incorporated Delaware 51-0390179 Quest Diagnostics Holdings Incorporated Delaware 23-2324658 Quest Diagnostics Incorporated (MD) Maryland 52-0890739 Quest Diagnostics Incorporated (MI) Michigan 38-1882750 Quest Diagnostics Incorporated (NV) Nevada 88-0099333 Quest Diagnostics Investments Incorporated Delaware 51-0314231 Quest Diagnostics LLC (CT) Connecticut 06-1460613 Quest Diagnostics LLC (IL) Illinois 36-4257926 Quest Diagnostics LLC (MA) Massachusetts 04-3248020 Quest Diagnostics Nichols Institute California 95-2701802 (f/k/a Quest Diagnostics Incorporated) (CA) Quest Diagnostics Nichols Institute, Inc. Virginia 54-0854787 Quest Diagnostics of Pennsylvania Inc. Delaware 22-3137283 Regional Pathology Consultants, LLC Utah 87-0559208 Rocky Mountain Pathology, LLC Utah 87-0526913 Sharon G. Daspit, M.D., Inc. Georgia 58-1626140 Shoals Pathology Associates, Inc. Alabama 63-0700856 - 4 - Specialty Laboratories, Inc. California 95-2961036 Strigen, Inc. Utah 87-0651722 TID Acquisition Corp. Delaware 22-3620117 Unilab Corporation Delaware 71-0897031 Three Giralda Farms Madison, New Jersey (Address of principal executive offices) (Zip code) Senior Debt Securities and Guarantees of Senior Debt Securities (Title of the indenture securities) - 5 - 1. General information. Furnish the following information as to the Trustee: (a) Name and address of each examining or supervising authority to which it is subject. Name Address Superintendent of Banks of the State of One State Street, New York, N.Y. New York 10004-1417, and Albany, N.Y. Federal Reserve Bank of New York 33 Liberty Street, New York, N.Y. Federal Deposit Insurance Corporation Washington, D.C. 20429 New York Clearing House Association New York, New York 10005 (b) Whether it is authorized to exercise corporate trust powers. Yes. 2. Affiliations with Obligor. If the obligor is an affiliate of the trustee, describe each such affiliation. None. List of Exhibits. Exhibits identified in parentheses below, on file with the Commission, are incorporated herein by reference as an exhibit hereto, pursuant to Rule 7a-29 under the Trust Indenture Act of 1939 (the Act) and 17 C.F.R. 229.10(d). 1. A copy of the Organization Certificate of The Bank of New York Mellon (formerly known as The Bank of New York, itself formerly Irving Trust Company) as now in effect, which contains the authority to commence business and a grant of powers to exercise corporate trust powers. (Exhibit 1 to Amendment No. 1 to Form T-1 filed with Registration Statement No. 33-6215, Exhibits 1a and 1b to Form T-1 filed with Registration Statement No. 33-21672, Exhibit 1 to Form T-1 filed with Registration Statement No. 33-29637, Exhibit 1 to Form T-1 filed with Registration Statement No. 333-121195 and Exhibit 1 to Form T-1 filed with Registration Statement No. 333-152735). - 6 - 4. A copy of the existing By-laws of the Trustee. (Exhibit 4 to Form T-1 filed with Registration Statement No. 333-154173). 6. The consent of the Trustee required by Section 321(b) of the Act (Exhibit 6 to Form T-1 filed with Registration Statement No. 333-152735). 7. A copy of the latest report of condition of the Trustee published pursuant to law or to the requirements of its supervising or examining authority. - 7 - SIGNATURE Pursuant to the requirements of the Act, the Trustee, The Bank of New York Mellon, a corporation organized and existing under the laws of the State of New York, has duly caused this statement of eligibility to be signed on its behalf by the undersigned, thereunto duly authorized, all in The City of New York, and State of New York, on the 30th day of October, 2009. THE BANK OF NEW YORK MELLON By: /S/ CHERYL CLARKE Name: CHERYL CLARKE Title: VICE PRESIDENT - 8 - Exhibit 7 Consolidated Report of Condition of THE BANK OF NEW YORK MELLON of One Wall Street, New York, N.Y. 10286 And Foreign and Domestic Subsidiaries, a member of the Federal Reserve System, at the close of business June 30, 2009, published in accordance with a call made by the Federal Reserve Bank of this District pursuant to the provisions of the Federal Reserve Act. ASSETS Dollar Amounts In Thousands Cash and balances due from depository institutions: Noninterest-bearing balances and currency and coin Interest-bearing balances Securities: Held-to-maturity securities Available-for-sale securities Federal funds sold and securities purchased under agreements to resell: Federal funds sold in domestic offices Securities purchased under agreements to resell Loans and lease financing receivables: Loans and leases held for sale 0 Loans and leases, net of unearned income LESS: Allowance for loan and lease losses Loans and leases, net of unearned income and allowance Trading assets Premises and fixed assets (including capitalized leases) Other real estate owned Investments in unconsolidated subsidiaries and associated companies Direct and indirect investments in real estate ventures 0 Intangible assets: Goodwill Other intangible assets Other assets Total assets LIABILITIES Deposits: In domestic offices Noninterest-bearing Interest-bearing In foreign offices, Edge and Agreement subsidiaries, and IBFs Noninterest-bearing Interest-bearing Federal funds purchased and securities sold under agreements to repurchase: Federal funds purchased in domestic offices Securities sold under agreements to repurchase Trading liabilities Other borrowed money: (includes mortgage indebtedness and obligations under capitalized leases) Not applicable Not applicable Subordinated notes and debentures Other liabilities Total liabilities EQUITY CAPITAL Perpetual preferred stock and related surplus 0 Common stock Surplus (exclude all surplus related to preferred stock) Retained earnings Accumulated other comprehensive income -5,097,000 Other equity capital components 0 Total bank equity capital Noncontrolling (minority) interests in consolidated subsidiaries Total equity capital Total liabilities and equity capital - 2 - I, Thomas P. Gibbons, Chief Financial Officer of the above-named bank do hereby declare that this Report of Condition is true and correct to the best of my knowledge and belief. Thomas P. Gibbons, Chief Financial Officer We, the undersigned directors, attest to the correctness of this statement of resources and liabilities. We declare that it has been examined by us, and to the best of our knowledge and belief has been prepared in conformance with the instructions and is true and correct. Gerald L. Hassell Robert P. Kelly Directors Catherine A. Rein - 3 -
